Colb, J.
I concur in the opinion of the Chief Justice.
*664Dowíter, J.
These cases involve the validity of the bounty act, so called, of February 2d, 1865.
The first section of that act provides that “ the qualified electors of each town, city, and incorporated village in the state, shall have power, at any annual or special meeting thereof, to raise by tas such sum or sums of money as they may deem necessary to pay bounties to volunteers who may have enlisted, or who may hereafter enlist, under the call of the President of the United States, of December 19th, 1864, for three hundred thousand men, and who shall hereafter enlist under any call of the President which may hereafter be made, and become credited to such town, city or village under such calls; and also to persons who shall procure substitutes for themselves before being drafted, and have them credited to such town, city or village upon its quota under any such call, and for the purpose of giving aid to the familes of volunteers and drafted men.”
The electors of the city of Milwaukee voted to raise $119,-000 for the purposes mentioned in the first section of the act. It is contended that such tax is illegal on various grounds :
1. It is said that the power to raise and support armies is granted to Congress; that after the volunteers have enlisted they are exclusively under the pay, control and management of the general government, and that a state, much less a city, has no right in any way to aid or obstruct the exclusive rights and power of the general government; that the state cannot even give the volunteer, after his enlistment, extra pay or extra bounties. This doctrine, it is claimed, is sustained by the decisions of the supreme court of the Union in the cases of Prigg v. The Commonwealth of Pennsylvania, 16 Pet., 542, and Sturges v. Crowninshield, 4 Wheat., 122. There might be some force to this objection were it not for the resolution of Congress, approved March 19th, 1862, which provides that if any state during the present rebellion shall make any appropriation to pay the volunteers of that state, the secretary of *665war shall receive the same and make regulations by which such funds shall be applied to the specific purposes for which they may be appropriated by the states. This resolution, in our view, renders the position untenable.
2. It is insisted that the act is void because it delegates legislative power, and depends upon a vote of the electors. The line is too clearly drawn between an act which depends upon the vote of the people whether it shall be a law or not, and one which confers power upon officers or electors to raise money or not as they please by taxation, and is in force without a vote, to need any discussion. The former is void, the latter valid. Tho law in question is so clearly of the class of acts uniformly held valid, as to require no ■ citation of authorities.
3. It is further objected that the taxes authorized by the act are not for public purposes. It was conceded on the argument that money cannot be raised under the forms of taxation for mere private purposes. Such is undoubtedly the law, and we need not stop to inquire whether this prohibition is contained in some constitutional provision, or is a fundamental principle of free government, though not in the constitution; or whether it is implied from the very meaning of taxation, which is, an exaction of money or services from individuals as their respective shares of any public burthen.
Is the raising of money to pay bounties to volunteers who shall enlist in the service of the United States a public purpose? The whole United States hadan interest in putting down the rebellion. To put it down was a public benefit — a benefit to the Union — a benefit to each state — a benefit to every town, city and village. Here then is a public interest or benefit, in the largest sense of the term. It is sufficient to authorize a state to tax its citizens, or the United States to tax all their citizens. But is it not true that a city, to authorize a local tax on its citizens or their property, must have a special local interest over and above what it has in common with the state or *666United States? We think it must. This principle underlies all those cases which decide that towns, 'cities, and counties might impose local taxes to aid in the construction of railroads, plank roads, canals and highways, to build court houses, jails and harbors, and make various other improvements of a public character. The improvements may be such that the whole state has an interest in them, and might levy a tax to make them on the people of the entire state. At the same time it is true that the particular locality or municipal corporation authorized to impose the tax has a special interest beyond the interest which is common to the whole state. In a case where a city imposes a tax to aid in the construction of a railroad, the road tends to facilitate and increase the commerce of the city, to add to its population and its wealth. And there are public advantages or purposes special to the city for which a local tax may be imposed. It was urged however on the argument, that any 'public interest — the interest which a city had in common with the entire state or the United States — was sufficient to authorize local taxation. In support of this position passages in the individual opinions of judges in certain cases were cited. But none of the cases themselves turned upon that point; and it is evident upon a careful examination of them that they sustain the doctrime that there must he a special local interest to sustain local taxation, and that the expressions apparently to the contrary must be considered as made with reference to the subject matter of the actions or the questions before the court, and when so considered have no such meaning as was given them, or are mere obiter dicta. One of the leading cases upon the subject of local taxation is that of Sharpless v. The Mayor of Philadelphia, 21 Penn. St. R., 147. That was a suit in which the main question presented to the court was, whether the acts of the state legislature authorizing the city of Philadelphia to subscribe to the stock of certain railroad corporations, each having its terminus in or near the city — and to issue the bonds of the city for the stock, were valid. If the city could *667lawfully issue its bonds, it could impose a tax on its citizens to pay them. The court decided that the cityVtod a special local interest in the improvement, and could legally impose a tax to pay the bonds. Chief Justice Black, in his opinion in that case, says: “ Eor us it is enough to know that the city may have a public iriterest in them (the railroads), and that there is not a palpable and clear absence of all possible interest perceptible by every mind at first blush. All beyond that is a question of expediency, not of law, much less of constitutional law.” This and similar expressions in one or two other cases, it is insisted, go to the extent of asserting the doctrine that any public interest, even that which a city has in common with the state or United States, is sufficient for local taxation. But such was not the meaning of Chief Justice Black. It requires but a slight examination of his opinion to see that there runs through the whole of it the idea that there was in that case, and must be to sustain local taxation, a special local interest. The same is true also of the other cases cited on this point.
If the interest which the city has in common with the whole state is sufficient to sustain or authorize a city tax, then the legislature might levy the entire state tax upon the property in a single city. But this would contravene that clause in the constitution which provides that “ the rule of taxation shall be uniform.”
Had the city of Milwaukee any special local public interest in procuring the enlistment of volunteers, who should, after the offering or voting of the bounty, enlist and be credited on her quota or that of any of the wards of the city ? If she had, it was because it was for her interest that her mechanics and business men, who are the lifeblood of the city, and her citizens who have families to support, should remain at home, and their places in the army be filled by other persons residing outside of the city limits, or by those within, not so necessary to her well being and prosperity. Is it certain that the bounty offered would have the effect of filling the quota with persons *668wbo were not citizens, or with those classes of citizens whose enlistment would be the least injurious to the city? Is it not certain that many (stimulated as well by patriotism as by the bounty offered) of the very classes whi.ch the interest of the city required should remain at home, would enlist; and that the cowards and the sneaks, the idle, the lazy and the vicious would avail themselves of the very bounty offered, and procure, by adding to it a few dollars more, substitutes for themselves from the classes which the interest of the city required should remain at home, and thus aggravate the evil intended to be remedied ?
It is not very clear to my mind that the city had a special interest on which this tax can be based; still we are. inclined to the opinion that it had. And if it had any such interest, then it is a question for the legislature and not for the court. If it is doubtful whether there is any such public interest, then the court cannot pronounce the law void. To do that the court must be able to clearly perceive that the city had no special local interest in raising the volunteers. It follows that so much of the act in question as authorized a tax to pay bounties to volunteers who should enlist after the vote to raise the tax, is valid. We are sustained in this view by the recent decision of the supreme court of Pennsylvania in the case of Speer et al. v. School Directors of Blairsville, Am. Law Reg. for Sept., 1865, p. 661. The case of Booth v. The Town of Woodbury, Law Rep. June, 1865, p. 232, although it is perhaps somewhat in conflict with some of the views I have take in this opinion, yet in the main point, the validity of the law of Connecticut ratifying an unauthorized vote of the town to appropriate six thousand dollars to be distributed among men who should be drafted to fill the quota of the town, rests, it seems to me, upon the same principle as that portion of our law authorizing bounties to volunteers who should thereafter enlist. The giving of such bounties to men who should be drafted would enable men with families, and such as the *669interest of the town required should remain at home, to procure substitutes ; and it would or might induce those without families, not to procure substitutes, but to serve themselves.
4. It is maintained with great earnestness that the city has no special interest to support a tax to pay bounties to volunteers who had already enlisted when the act was passed, or who enlisted before the vote to pay bounties. The argument, in brief, by which this position is sustained is, that “ the record shows that these volunteers enlisted at the solicitation of private associations, or as substitutes for individuals who paid them a far higher price than the bounty offered by the city. The complaint of Porter and affidavit of Wyman show that the fifth ward had filled its quota, and that the funds had been raised by a private association which paid a bounty of from $200 to $285 to each volunteer. The city only gives a bounty of $200. The city has no special public interest to pay a still greater bounty to these volunteers; if she has, how and in what does this interest consist ? She is to derive no benefit from it which she would not receive without it. She is under no legal obligation to pay it, for she never made any contract to give them any bounty. There is no equitable claim to this bounty on the part of such volunteers, for no pledge before their enlistment; was ever given, express or implied, that they should ever have it; they have performed no public services so that it can be given them as an expression of gratitude for services rendered ; for they may not have enlisted ten days or even one before the vote to pay the bounty. Such volunteer never faced the music of battle, or smelt the powder of an enemy. He had been ever since his enlistment within the peaceable state of Wisconsin, and perhaps had not even paced the beat of the sentinel, and may have been all the while under close guard for fear he would play, in common parlance, the bounty jumper. He has no claim by the way of charity, for he may be worth his thousands.”
This reasoning is plausible. The answer given is also plau*670sible. It is said, if tbe city has a special interest on which to base a tax to pay bounties to volunteers who enlist after the vote to pay the bounty, on the ground and for the reason that they by enlisting confer a special favor ujeon the city, why is not the volunteer who before the vote enlisted, and thereby conferred a special favor upon the city, without any agreement for remuneration, entitled to the bounty ? If there is a legal obligation in the one case, is there not a moral obligation in the other, or at least gratitude, on which to base this bounty ? This argument assumes what, if true in any sense, is not strictly true, and the answer is not therefore satisfactory. The volunteer may have been of the class which the interest of the city required to remain at home; and if so, no favor was conferred upon the city by his enlistment. But if a favor was conferred, who conferred it, the volunteer who has received from a private citizen or association from two hundred to eight hundred dollars as a bounty for enlisting, or the citizen or association who paid him the bounty ? If there is a debt of gratitude, and to pay which a tax may be levied, to whom is this debt due ? To the citizen who paid his money, and was the moving or procuring cause of the enlistment, or to the volunteer, who may reside out of the limits of the city — may be a resident of Canada or a citizen of some of the govern ; ments of Europe, and who was or may have been a mere hire ling, and acted in this matter without one patriotic impulse ? There can be no doubt that the citizen or persons who paid the bounty must be regarded in such case or cases as the real cause of enlistment. But for the bounties by them paid, the volunteers might and probably would never have enlisted and been credited to the city or any of its wards. Again, the equitable claims which may be paid by the state out of funds raised by taxation, are those growing out of services actually rendered, and which have not been fully remunerated; as where an individual has made a contract with the state or city to build a public building or make any public improvement, and has lost_ *671money in this undertaking. In such case, in some of the states it has been held, that although there was no legal obligation to pay, yet a tax might be imposed to raise money to make up the loss to the contractor, because his claim was based on equity or gratitude. It is on the same ground that pensions are given to discharged soldiers. The country is considered under a debt of gratitude to them for services actually rendered. But we apprehend that it would be somewhat novel to decide that a tax might be imposed to raise money to pay a debt of gratitude, when the services out of which the gratitude arises are yet to be performed, and when the party who is to perform them has already been most amply paid for what he has already done. The raising by tax money to pay in advance a debt of gratitude which may never be incurred, it appears to me, should not receive the sanction of a judicial tribunal. We must distinguish, however, between volunteers who by an unauthorized vote of a town or of its officers have been promised a bounty, and under such inducement have enlisted, and those who have enlisted without any promise or pledge of any bounty from town or city, and have actually received a bounty from private individuals. In the former case the volunteer might have such an equitable claim to the bounty pledged as to authorize a tax to pay it; in the latter no claim whatever.
Again, section 26, Article IV of the constitution of the state provides : “ The legislature shall never grant any extra compensation to any public officer, agent, servant or contractor, after the services shall have been rendered, or the contract entered into.” This relates undoubtedly to the officers and employees of the state. Is the state, then, absolutely prohibited from granting any extra compensation to its own officers, servants and employees, even as an expression of gratitude for services actually rendered, and yet can it give such extra compensation to the servants and employees of another sovereignty ? Is she not, by the strongest implication, by the spirit, if *672not by tbe letter of tbe constitution, prohibited from doing for tbe servants of another sovereignty what she cannot do for her own ? And if she cannot do it herself, can she delegate to municipal corporations the power to do it ?
Eor these reasons I hold that so much of the act under consideration, as authorizes the payment of bounties to volunteers who enlisted before the electors voted to raise the bounty tax, void; and as in the cases before us this illegal tax is mingled with the legal, it vitiates the whole.
6th. The act provides for paying bounties to volunteers who may have enlisted or shall hereafter enlist and become credited to such town, city or village, upon its quota. The laws of the United States in force at the time this act was passed, provided for assigning quotas to towns, townships, and wards of cities, but not to cities. It is contended, therefore, that the act is inapplicable to cities, inasmuch as there is no such thing as the quota of a city. On the other hand it is said that “ although there is not literally and strictly any such thing as the quota of a city, yet that the act should receive a liberal construction, and that the quota of a city may be said to be made up of the aggregate of all the quotas of all the wards, and that where a credit is given to any ward of a city it is in fact a credit to the city.” Still it is a fact that a city as a city is unknown in the act of Congress, and has no quota. If the city had a quota allotted to it, all the persons who volunteered, being residents of any ward of the city, would be credited to the city ; but now if any ward furnishes more men than its quota, the excess can neither be credited to the ward nor to the city. If one half of all the wards m the city should furnish the number required of all the wards, still the city would not be out of the draft. The other wards must each furnish its own quota. The act of Congress does not authorize a draft from among the residents of one ward to make up deficiencies in another, nor does it authorize any surplus or excess of men furnished by any ward over and above its quota to be credited to or al*673lowed upon the quota of any other ward or wards. Practically, therefore, the filling of the quotas of the wards and the filling the quota of the city, if it bad any quota, would be different things. This court has repeatedly decided that laws authorizing the levying and collection of taxes must be strictly construed, and to the same effect are many authorities. Blackwell on Tax Tit., 86; Sharp v. Spier, 4 Hill, 84; id., 92; Beaty v. Knowler, 4 Pet., 152 ; 2 Dallas, 316. If the act is construed strictly according to the authorities cited, the objection is well taken, and the act void as to cities.
7th. The complaint alleges that “the city of Milwaukee contains fifty thousand inhabitants, and eight thousand legal voters ; that the City Hall, where the meeting was held, is not capable of holding, if filled to its utmost capacity, more than one thousand persons; that for the purpose of taking the said vote but one poll was open in the entire city, to wit, the poll in the common council room ; and that it would be absolutely impossible to take the votes of one half the legal voters of said city at a single poll between the hours of nine o’clock in the morning and five o’clock in the afternoon.” This allegation is not denied, and must be taken as true. The act only provides for one poll in any city, and the votes, viva voce, by ballot, or otherwise, are to be taken between the hours of nine o’clock in the forenoon and five o’clock in the afternoon. In fact all the business authorized to be done by the voters relative to any bounty tax to be raised, must be done in one day, between the hours aforesaid, and at one poll or place of meeting. What are the acts to be done ? The meeting is to be organized; a board of inspectors are to be elected; the amount of the tax to be raised may be fixed by vote at a lower sum than that mentioned in the petition for the meeting; and if the electors choose they may, by vote, fix the amount to be appropriated to each of the purposes mentioned in the first section of the act, and the amount to each volunteer, and may also determine whether the tax to raise the amount voted shall *674these things must of pegeggj£y}be d^e^pii^fd.j^^.Y^e, tallen in some other way than hy^llpt. |,r|Il}^fiit^0ifl9S/t3ii.p!%o[fce,r ■gbicb must be by ballot, to ^er^iijejw^e^^’i^tbpy^l'Icí^i^Rfey tas the bounty or not. It^pj^iirgs ¿iijitjVfryjgligbli.^gpiy^^dgg of tbe manner of con-ojlfitjftg s^;.¡g}^]¡iiiggjj J9 ifW&Píi® ifeft conclusion that eight t^usajicL Y.gte^ppu|d ijp^ub^jg^l,!,^ at(a single poll in eight |^ojjr@„,|i^rjpnejL^f o£j|;hem<¿ sa,yipg_pJ©];hing of the time that other than those by ballot. TheJa,iHeg^ig.ps])^r,e not(igplyi-.not denied, but can-^y wayof avoidwere offered. ^^ig[i&vi3j^rs^tj.pf^^c>¿'j-ÍIf.32^]PFer,fJrr^epigIg; c^rald not be expected taF&MR^that not one half is usual in elec-.fe^eetMfep PFoper machinery ffeptiiiRto} fÉp^cSPPlloftrféSy^rn^ilwaukee, has ^ÍAe©gftr8SÍdl^dm^%í.o^/taiJ;j2a|[)c¡iiy}tbe, act is inopera-ipo^uKyi w4i SiPffll^iHgfJ'i'iieSp1# in the idea of fell vote at by .iñ?flsPSRfe¡ IiWSVf (r/ftnjs .Misprising that $gt.£g§ fe ,g|iíÍeffliV8ted-p(i^M¡Píieffs^ to allow the tóWiyet has PJP* PSffllMi^íOTW teT^8fetefJ3an express Í¿l\rffi?bfs0ííj \rd ouuf.) od o.t byshoifjjjR sasuiand o:
NMbÁ^iRÁ^WfM^^^^iiéPk^riaiiíij^^Kfegpeets, the ®rc¥S& yo)^f§hojU^ ^ ;4lNsion of # É® ^pIS-SÉ ^HAkl&f^SS W §d0gfefeá9i¥,Present ffoJ'ÉúfBé-^-M ^iftkibgjx^díKplace Iii^ríí%¡ ^ÍÍRfidPi M4)(^9^14ilTpei(JaíSi§'bP.pngh}Jfe(al§com-f^^fKiÁPuTS^IPiíioS&tkafe^ílr.KftyíMyMligtípáyiíga'e of Ssífíi-SR'Í SMífi^F^íh 9? áS'P^ñP'ie^Piíipa^ffiMhifJf othe *675rooms where the meeting was held could contain only one thousand persons, it virtually excluded from any participation in the vote electing inspectors, and various other votes, most of the legal voters, and gave the control of the meeting to a few determined men. It appears to me that there is force in this objection. The signers of the petition, who fixed the place for holding the meeting, ought to have fixed it where all the voters could have assembled and voted. Suppose they had named some room as the place of meeting which would not contain more than twenty men, and twenty had assembled there, organized the meeting and elected inspectors, could there be any question that such proceedings would have been held illegal? And can there be any question that a meeting called for eight thousand voters, at which all have a right to be present at the same time and vote summarily otherwise than by ballot on important questions, ought not to be held in a room where only one thousand could assemble ? But it is said they could adjourn to another place. This is doubtful. The authorities cited to that effect are all cases where incorporated towns held meetings, and were authorized by law to hold them annually or oftener, to transact the ordinary business of the towns ; and even such meetings have not a right to adjourn until they are organized, or have proper officers to preside over them. The bounty act provides that the meetings in cities “ shall be held at the place designated therefor in the petition asking for the same.” The act contains all the authority for holding or conducting meetings in cities to vote to raise the bounty tax; and that act says the meeting shall be held at the 'place designated in the petition, and gives no authority to hold it at any other place or to adjourn. It is clear the meeting is the creation of the statute, and has no power but that given by the act. But if they have a right to adjourn to. another place, they could do it only by a vote of the meeting, and all legal voters would have a right to vote on the question of adjournment ; of which many of them might and would be deprived *676if the room in which it was taken could accommodate only one eighth of them.
For these reasons I hold that the order of the circuit court denying the injunction in the case of Brodhead et al. v. The City, should be reversed, and that so much of the order of the circuit court in the case of Porter v. The City of Milwaukee, denying the injunction prayed, as relates to the real estate of the plaintiff, should also be reversed.
Orders affirmed.